 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, SBN 214897
     Chief Assistant Federal Defender
 3   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 4   Designated Counsel for Service
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Telephone: (916) 498-5700
 6   Fax: (916) 498-5710

 7   Attorneys for Defendant
     JORDAN MOUTON
 8
 9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                  )   Case No. 2:18-cr-0264-KJM
13                                              )
                        Plaintiff,              )   STIPULATION AND ORDER FOR
14                                              )   MODIFICATION OF AMENDED
     vs.                                        )   CONDITIONS OF RELEASE
15                                              )
     JORDAN MOUTON,                             )
16                                              )
                       Defendant.               )
17                                              )
                                                )
18
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
19
     States Attorney, through Matthew Thuesen, Assistant United States Attorney, counsel for
20
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Christina
21
     Sinha, counsel for Defendant Jordan Mouton (jointly, “parties”), that Condition 16 of the
22
     defendant’s Amended Special Conditions of Release (ECF 27) may be modified to convert his
23
     home detention into a curfew.
24
            Specifically, the defense requests that Condition 16 be modified to read:
25
            CURFEW: You must remain inside your residence every day from 9:00 p.m. to 6:00
26
            a.m., or as adjusted by the pretrial services officer for employment; education; religious
27
            services; medical, substance abuse, or mental health treatment; attorney visits; court
28

      Stipulation and Order to                       -1-
      Continue Status Conference
 1          appearances; court ordered obligations; or other activities pre-approved by the pretrial

 2          services officer.

 3          The government and Pretrial Services have no objection to this modification.
 4          Via a separate stipulation and proposed order filed earlier today, the defense requested a
 5   temporary modification of Condition 16 for a limited purpose that would not be fully covered by
 6   this proposed permanent modification.
 7          The parties respectfully request the Court to so modify the defendant’s Amended Special
 8   Conditions of Release; all other terms will remain in full effect.
 9
10                                                 Respectfully submitted,
11                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
12
13   Date: July 11, 2019                           /s/ Christina Sinha
                                                   CHRISTINA SINHA
14                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
15                                                 JORDAN MOUTON
16
17
     Date: July 11, 2019                           MCGREGOR W. SCOTT
18                                                 United States Attorney

19                                                 /s/ Matthew Thuesen
                                                   MATTHEW THUESEN
20                                                 Assistant United States Attorney
21                                                 Attorney for Plaintiff

22
23
24
25
26
27
28

      Stipulation and Order to                        -2-
      Continue Status Conference
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its Order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: July 12, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -3-
      Continue Status Conference
